21-10338-mew   Doc 1   Filed 02/23/21 Entered 02/23/21 15:42:50   Main Document
                                    Pg 1 of 6
21-10338-mew   Doc 1   Filed 02/23/21 Entered 02/23/21 15:42:50   Main Document
                                    Pg 2 of 6
21-10338-mew   Doc 1   Filed 02/23/21 Entered 02/23/21 15:42:50   Main Document
                                    Pg 3 of 6
21-10338-mew   Doc 1   Filed 02/23/21 Entered 02/23/21 15:42:50   Main Document
                                    Pg 4 of 6
21-10338-mew   Doc 1   Filed 02/23/21 Entered 02/23/21 15:42:50   Main Document
                                    Pg 5 of 6
21-10338-mew   Doc 1   Filed 02/23/21 Entered 02/23/21 15:42:50   Main Document
                                    Pg 6 of 6
